DETAILED ACTION

Notice to Applicant
In response to the communication received 12/16/2020, the following is a Final Office Action for Application No. 15800646.  

Status of Claims
Claims 1-20 are pending.

Response to Amendments
Applicant’s amendments have been fully considered. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment.  
As per the 101 rejection, Applicant argues that the claims are in favor of eligibility per Prong One of Step 2A, however Examiner respectfully disagrees.  Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Since the recitation of the claims falls into at least one of the above Groupings, there is a basis for providing further analysis with regard to Prong Two of Step 2A to determine whether the recitation of an abstract idea is deduced to being directed to an abstract idea.  Thus, the rejection is maintained.  
i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic processor server limitation is no more than mere instructions to apply the exception using a generic computer component. Further, transceiver, processor and/or memory medium to inter alia perform the function of receiving a response and provide an alternate recommendation for a different calendar event is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea including creating a different calendar event on the electronic calendar based on the received negative response.  In other words, the present claims use a generic processing device and memory medium to inter alia perform the function of receiving a response and provide an alternate recommendation for a different calendar event which is a concept that can be performed in the human mind.  The processor is merely used to perform the function(s), and the processor does not integrate the abstract idea into a practical application since there are no meaningful limits on practicing the abstract idea.   Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Thus, the rejection is maintained.   
Applicant argues that the claims are in favor of eligibility per Step 2B, however Examiner respectfully disagrees.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: transceiver, processor and/or memory medium. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations including create a different calendar event on the electronic calendar based on the received negative response.  Further, transceiver, processor and/or memory medium to inter alia perform the function of receiving a response and provide an alternate recommendation for a different calendar event is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include the non-limiting or non-exclusive examples of MPEP § 2106.05. Thus, the rejection is maintained.  

To further expedite the application, Examiner points to the following in the 101 rejection:  
the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  
i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))
	Here, the present claims provide coupled structure following the preamble, but then states that the processor is configure to perform all the following steps, much like, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  Furthermore, see:  Appendix 1 to the October 2019 Update: Subject Matter Eligibility, Life Sciences & Data Processing Examples, October 2019 30, Example 46. Livestock Management.  Therein, the memory, display and processor are recited so generically (no details whatsoever are provided other than that they are a memory, display and processor) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 1-20 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
a storage configured to store an electronic calendar; a transceiver; and a processor coupled to the transceiver and the storage, the processor configured to: receive data including user information, venue information, and location information from a plurality of data sources including the electronic calendar; determine an interest above a predetermined threshold based on the received data; create a calendar event based on the determined interest and received data; provide a recommendation of the created calendar event to a plurality of other electronic devices related to a plurality of other users; receive a negative response to the provided recommendation from at least one of the other devices; create a different calendar event on the electronic calendar based on the received negative response; provide an alternate recommendation for the different calendar event to the plurality of other electronic devices related to the plurality of other users; and  add the different calendar event to the electronic calendar.
i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic transceiver, electronic device, processor and/or memory medium limitation is no more than mere instructions to apply the exception using a generic computer component. Further, provide a recommendation a transceiver, electronic device, processor and/or memory medium is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: transceiver, electronic device, processor and memory medium. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, provide a recommendation by a transceiver, electronic device, processor and/or memory medium is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at ¶0068 wherein the processor 340 could be divided into multiple processors, such as one or more central processing units CPUs and one or more graphics processing units GPUs.  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goran et al. (US 20160234595 A1) hereinafter referred to as Goran in view of Daboo et al. (US 20160358127 A1) hereinafter referred to as Daboo.   

Goran teaches:
Claim 1. An electronic device comprising: 
a storage configured to store an electronic calendar; a transceiver; and a processor coupled to the transceiver and the storage, the processor configured to (Figs. 1-3 and ¶0086 the recommendation program can cause hardware processor 312 to, for example, execute at least a portion of process 400 as described below in connection with FIG. 4. In some implementations, hardware processor 312 can transmit and receive data through communications link 114 or any other communication links using, for example, a transmitter, a receiver, a transmitter/receiver, a transceiver, and/or any other suitable communication device such as transmitter/receiver 318.): 
receive data including user information, venue information, and location information from a plurality of data sources including the electronic calendar; determine an interest above a predetermined threshold based on the received data; create a calendar event based on the determined interest and received data; provide a recommendation of the created calendar event to a plurality of other electronic devices related to a plurality of other users (¶0037 the mechanisms can predict a current mood state for the user based on content and/or information published by the user on a social networking service (e.g., using a social networking application on the user device), biometric data associated with the user (e.g., from a wearable computing device associated with a user account), location data associated with the user (e.g., from the user device), and/or any other suitable data indicative of current mood and/or behavior of the user. ¶0040 Additionally or alternatively to a recommendation interface that includes a message or other suitable content, personalized and computerized services can include a determination that a particular atmosphere should be created that may affect the user's general mood, emotional state, and/or behavioral disposition ¶0079 server 120 can personalize services for multiple users that each have a corresponding user device based on the combined physical or emotional state of the users. For example, the users can be a group of users having user devices that are in the same location (e.g., a coffee shop, a conference room, proximity of a given user, a town, an office, etc. based on location information or an online calendar) … ¶0090 By using data relating to the user from multiple sources, a user's physical or emotional state can be predicted, which can be used to determine whether to recommend a particular computerized action at a given time  ¶0118 the recommendation system can determine actions, threshold values, and other information that may assist the user in attaining the particular goal or objective--e.g., users that have been determined to achieve the objective of losing ten pounds in a month have also walked at least one mile each day, woken up by 6 AM in the morning, listened to classical music in the evening, and eaten meals at particular times. By, for example, determining common features between users that have indicated an achievement of the particular goal or objective, the recommendation system can generate a target profile that can be used to recommend actions to the user. These actions, if performed, may affect the current profile of the user such that the current profile of the user moves towards the target profile. ¶0138 the recommendation system can modify the ambient noise of a room by modifying sound output(s) of one or more user devices, such as mobile devices, computers (e.g., laptop computers, desktop computers, tablet computers, and/or any other suitable type of computers), televisions, stereos, speakers);
receive a negative response to the provided recommendation from at least one of the other devices; create a different calendar event on the electronic calendar based on the received negative response; provide an alternate recommendation for the different calendar event to the plurality of other electronic devices related to the plurality of other users; and  add the different calendar event to the electronic calendar (¶0035 It should be noted that, additionally or alternatively to receiving an input relating to a particular objective, the mechanisms can receive user feedback and, based on the received user feedback, determine goals for the user. For example, the user may indicate a lack of energy on weekdays via a user interface on the user device and the mechanisms can interpret such an indication and determine various goals for the user, such as increasing the amount of exercise-related activities ¶0083 FIG. 3 shows an example 300 of hardware that can be used to implement one or more of user devices 102 and servers 120 depicted in FIG. 1 in accordance with some implementations of the disclosed subject matter. Referring to FIG. 3, user device 102 can include a hardware processor 302, a display/input device 304, memory 306, and a transmitter/receiver 308, which can be interconnected. ¶0112 The recommendation system can then select at least a portion of the goals for the user that may assist the user in reaching the objective. The selected goals can then be presented to the user in a recommendation interface, such as recommendation interface 800 shown in FIG. 8.).
Although not explicitly taught by Goran, Daboo teaches in the analogous art of undelete calendars:
receive a negative response to the provided recommendation from at least one of the other devices; create a different calendar event on the electronic calendar based on the received negative response; provide an alternate recommendation for the different calendar event to the plurality of other electronic devices related to the plurality of other users; and add the different calendar event to the electronic calendar (Fig. 11 and associated paragraphs and ¶¶0082-0083 …The separate server may be marked with one or more flags set to "0" to indicate that data stored on the separate server are to be treated as deleted. At block 1108, an update to a first event record of the at least a portion of the first calendar marked as deleted may be received. The update may be received after marking the at least a portion of the first calendar as deleted. In embodiments, the update may be received in response to a change made to a second event record of a second calendar of a second user… ¶0086 once the recover command is received, the calendar application may change the one or more flags to indicate that the at least a portion of the first calendar is not deleted. For instance, the one or more flags may be set from "0" back to "1" to indicate that the at least a portion of the first calendar is not deleted. The user may therefore access the calendar.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the undelete calendars of Daboo with the system for recommending user action in alignment with user goals of Goran for the following reasons: 

(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Goran ¶0118 teaches a recommendation system that can generate a target profile that can be used to recommend actions to the user by determining common features between users that have indicated an achievement of the particular goal or objective, and Daboo ¶0086 teaches the one or more calendar flags may be set from "0" back to "1"; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Goran at least the above cited paragraphs, and Daboo at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the undelete calendars of Daboo with the system for recommending user action in alignment with user goals of Goran.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Goran teaches:
Claim 2. The electronic device of Claim 1, wherein the processor is further configured to provide a notification on the provided recommendation based on the user information, device information, and ambient information from the electronic device (¶0074 output recommendation engine 126 can determine that an ambient noise in a user's environment is to be modified. In some implementations, the ambient noise can be altered to assist a user in performing a particular activity, to improve a user's mood and/or physical state, and/or for any other suitable reason.).

Goran teaches:
Claim 3. The electronic device of Claim 2, wherein the processor is further configured to: determine a state for notifications of the electronic device (¶0039 in response to receiving social networking data from a social media application that indicates the user may be experiencing low energy levels (e.g., analyzing text from a post using the social media application) and online calendar data that includes scheduling information associated with a user for a given day, the mechanisms can recommend one or more computerized actions to the user that may assist the user in reaching one or more of the determined goals. ¶0124 the recommended action can include providing sensory feedback (e.g., light cues, audio cues, video cues, scent cues, etc.) in the environment of the user of the user device to provide a notification. In yet another more particular example, the recommended action can include nostalgia-oriented feedback including content-related actions based on historical information relating to the user. In a further example, the recommended action can include a prioritization of application data based on device information and other information relating to the user (e.g., the organization of user interface elements, the positioning of documents or files, etc.).).

Goran teaches:
Claim 4. The electronic device of Claim 3, wherein the processor is further configured to: when the electronic device is not in a state where a user is to consume full text notifications, reformat a content of the notification, wherein the reformatted content includes increasing a size of an icon, text or other representative image corresponding to the recommendation; and when the electronic device is in a state where the user is to not be disturbed, mute the notification and insert the notification into a queue for later consumption (¶0162 if the assigned rating is determined to be below a predetermined threshold, process 1300 can determine that the sound output(s) should not be produced).

Goran teaches:
Claim 5. The electronic device of Claim 2, wherein the processor is further configured to: when the electronic device is in a public space with ambient sounds, increase an alert volume of the notification (¶0138 the recommendation system can modify the ambient noise of a room by modifying sound output(s) of one or more user devices, such as mobile devices, computers (e.g., laptop computers, desktop computers, tablet computers, and/or any other suitable type of computers), televisions, stereos, speakers  … the recommendation system can cause the ambient .

Goran teaches:
Claim 6. The electronic device of Claim 1, wherein the processor is further configured to: estimate a future state of a user based on a physiological condition, a location, and an availability; and adjust the recommendation based on the estimated future state (¶0049 It should also be noted that the physical or emotional state of a user can be considered an overall snapshot or view of the user's physical characteristics or emotions at a point in time. Because multiple factors can be involved in a user's physical or emotional state, the physical or emotional state can fluctuate even over short periods of time. By using data relating to the user from multiple sources, a user's physical or emotional state can be predicted, which can be used to determine whether to recommend a particular action at a given time.).

Goran teaches:
Claim 7. The electronic device of Claim 6, wherein: the physiological condition is estimated based on physical exertion of calendar events attended prior to the recommendation; the location is estimated based on locations of prior calendar events attended and distance from a home location; and the availability is estimated based on distance from prior calendar events to the recommendation and later calendar events to the recommendation (¶0049 It should also be noted that the physical or emotional state of a user can be considered an overall snapshot or view of the user's physical characteristics or emotions at a point in time. Because multiple factors can be involved in a user's physical or emotional state, the physical or emotional state can fluctuate even over short periods of time. By using data relating to the user from multiple sources, a user's physical or emotional state can be predicted, which can be used to determine whether to recommend a particular action at a given time. ¶0090 By using data relating to the user from multiple sources, a user's physical or emotional state can be predicted, which can be used to determine whether to recommend a particular computerized action at a given time).  

As per claims 8-14 and 15-20, the method and CRM respectively tracks the electronic device of claims 1-7 and 1-4&6-7, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1-.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 5712723955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/KURTIS GILLS/Primary Examiner, Art Unit 3623